                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 1 of 17


                                                   Regina A. Garza, SBN 250780
                                                 1 Madera County Counsel
                                                   Michael R. Linden, SBN 192485
                                                 2 Deputy County Counsel
                                                   LOZANO SMITH
                                                 3 7404 N. Spalding Avenue
                                                   Fresno, CA 93720-3370
                                                 4 Telephone:      (559) 431-5600
                                                   Facsimile:      (559) 261-9366
                                                 5
                                                   Attorneys for Defendant
                                                 6 COUNTY OF MADERA

                                                 7
                                                                                       UNITED STATES DISTRICT COURT
                                                 8
                                                                       EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                                                 9

                                                10
                                                   CENTER FOR BIOLOGICAL DIVERSITY,                           Case No. 1:20-cv-00706-DAD-EPG
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11 RESTORE THE DELTA, and PLANNING
                                                   AND CONSERVATION LEAGUE,
      Tel 559-431-5600 Fax 559-261-9366




                                                12                                                            ANSWER OF DEFENDANT COUNTY OF
                                                        Plaintiffs,                                           MADERA TO PLAINTIFFS’ FIRST
                                                13
               LOZANO SMITH




                                                                                                              AMENDED AND SUPPLEMENTAL
                                                                v.                                            COMPLAINT
                                                14
                                                   UNITED STATES BUREAU OF
                                                15 RECLAMATION, et al.,                                       FAC Filed: April 2, 2021
                                                                                                              FAC Served: May 21, 2021
                                                16           Defendants.
                                                17

                                                18
                                                             Defendant COUNTY OF MADERA (“County”) hereby submit the following Answer to the First
                                                19
                                                     Amended and Supplemental Complaint (“FAC”) of Plaintiffs CENTER FOR BIOLOGICAL
                                                20
                                                     DIVERSITY, et al. (“Plaintiffs”).
                                                21
                                                                                         RESPONSES TO ALLEGATIONS
                                                22
                                                             1.      Responding to Paragraph 1 in the FAC, the County admits that Plaintiffs have brought the
                                                23
                                                     instant action in this Court.
                                                24
                                                             2.      Responding to Paragraph 2 in the FAC, the County admits that Plaintiffs have brought the
                                                25
                                                     instant action in this Court. The County is without sufficient information to admit or deny the remaining
                                                26
                                                     averments contained in Paragraph 2, and on this basis denies said averments.
                                                27
                                                     ____________________________________________________________________________________________________
                                                28 Answer to First Amended Complaint                       Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                 Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 2 of 17



                                                 1   Defendants admit that venue for the above-captioned action is proper in this Court.

                                                 2           3.      The County is without sufficient information to admit or deny the averments contained in

                                                 3   Paragraph 3 of the FAC, and on this basis denies said averments.

                                                 4           4.      The County is without sufficient information to admit or deny the averments contained in

                                                 5   Paragraph 4 of the FAC, and on this basis denies said averments.

                                                 6           5.      The County is without sufficient information to admit or deny the averments contained in

                                                 7   Paragraph 5 of the FAC, and on this basis denies said averments.

                                                 8           6.      The County is without sufficient information to admit or deny the averments contained in

                                                 9   Paragraph 6 of the FAC, and on this basis denies said averments.

                                                10           7.      The County is without sufficient information to admit or deny the averments contained in
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   Paragraph 7 of the FAC, and on this basis denies said averments.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           8.      The County is without sufficient information to admit or deny the averments contained in

                                                13   Paragraph 8 of the FAC, and on this basis denies said averments.
               LOZANO SMITH




                                                14           9.      The County is without sufficient information to admit or deny the averments contained in

                                                15   Paragraph 9 of the FAC, and on this basis denies said averments.

                                                16           10.     The County is without sufficient information to admit or deny the averments contained in

                                                17   Paragraph 10 of the FAC, and on this basis denies said averments.

                                                18           11.     The County is without sufficient information to admit or deny the averments contained in

                                                19   Paragraph 11 of the FAC, and on this basis denies said averments.

                                                20           12.     The County is without sufficient information to admit or deny the averments contained in

                                                21   Paragraph 12 of the FAC, and on this basis denies said averments.

                                                22           13.     The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 13 of the FAC, and on this basis denies said averments.

                                                24           14.     The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 14 of the FAC, and on this basis denies said averments.

                                                26           15.     The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 15 of the FAC, and on this basis denies said averments.

                                                28           16.      The County is without sufficient information to admit or deny the averments contained in
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                     2 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 3 of 17



                                                 1   Paragraph 16 of the FAC, and on this basis denies said averments.

                                                 2           17.     The County admits that the United States Bureau of Reclamation is charged with the duty

                                                 3   of managing Central Valley Project contracts. The County is without sufficient information to admit or

                                                 4   deny the remaining averments contained in Paragraph 17 of the FAC, and on this basis denies said

                                                 5   averments.

                                                 6           18.     The County admits that Deb Haaland is the Secretary of the Interior. The County is without

                                                 7   sufficient information to admit or deny the remaining averments contained in Paragraph 18 of the FAC,

                                                 8   and on this basis denies said averments.

                                                 9           19.     The County admits that United States Department of the Interior is a federal agency. The

                                                10   County is without sufficient information to admit or deny the remaining averments contained in Paragraph
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   19 of the FAC, and on this basis denies said averments.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           20.     The County is without sufficient information to admit or deny the averments contained in

                                                13   Paragraph 20 of the FAC, and on this basis denies said averments.
               LOZANO SMITH




                                                14           21.     The County is without sufficient information to admit or deny the averments contained in

                                                15   Paragraph 21 of the FAC, and on this basis denies said averments.

                                                16           22.     The County is without sufficient information to admit or deny the averments contained in

                                                17   Paragraph 22 of the FAC, and on this basis denies said averments.

                                                18           23.     The County is without sufficient information to admit or deny the averments contained in

                                                19   Paragraph 23 of the FAC, and on this basis denies said averments.

                                                20           24.     The County is without sufficient information to admit or deny the averments contained in

                                                21   Paragraph 24 of the FAC, and on this basis denies said averments.

                                                22           25.     The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 25 of the FAC, and on this basis denies said averments.

                                                24           26.     The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 26 of the FAC, and on this basis denies said averments.

                                                26           27.     The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 27 of the FAC, and on this basis denies said averments.

                                                28           28.      The County is without sufficient information to admit or deny the averments contained in
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                     3 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 4 of 17



                                                 1   Paragraph 28 of the FAC, and on this basis denies said averments.

                                                 2           29.     The County is without sufficient information to admit or deny the averments contained in

                                                 3   Paragraph 29 of the FAC, and on this basis denies said averments.

                                                 4           30.     The County is without sufficient information to admit or deny the averments contained in

                                                 5   Paragraph 30 of the FAC, and on this basis denies said averments.

                                                 6           31.     The County is without sufficient information to admit or deny the averments contained in

                                                 7   Paragraph 31 of the FAC, and on this basis denies said averments.

                                                 8           32.     The County is without sufficient information to admit or deny the averments contained in

                                                 9   Paragraph 32 of the FAC, and on this basis denies said averments.

                                                10           33.     The County is without sufficient information to admit or deny the averments contained in
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   Paragraph 33 of the FAC, and on this basis denies said averments.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           34.     The County is without sufficient information to admit or deny the averments contained in

                                                13   Paragraph 34 of the FAC, and on this basis denies said averments.
               LOZANO SMITH




                                                14           35.     The County is without sufficient information to admit or deny the averments contained in

                                                15   Paragraph 35 of the FAC, and on this basis denies said averments.

                                                16           36.     The County is without sufficient information to admit or deny the averments contained in

                                                17   Paragraph 36 of the FAC, and on this basis denies said averments.

                                                18           37.     The County is without sufficient information to admit or deny the averments contained in

                                                19   Paragraph 37 of the FAC, and on this basis denies said averments.

                                                20           38.     The County is without sufficient information to admit or deny the averments contained in

                                                21   Paragraph 38 of the FAC, and on this basis denies said averments.

                                                22           39.     The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 39 of the FAC, and on this basis denies said averments.

                                                24           40.     The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 40 of the FAC, and on this basis denies said averments.

                                                26           41.     The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 41 of the FAC, and on this basis denies said averments.

                                                28           42.      The County is without sufficient information to admit or deny the averments contained in
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                     4 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 5 of 17



                                                 1   Paragraph 42 of the FAC, and on this basis denies said averments.

                                                 2           43.     The County is without sufficient information to admit or deny the averments contained in

                                                 3   Paragraph 43 of the FAC, and on this basis denies said averments.

                                                 4           44.     The County is without sufficient information to admit or deny the averments contained in

                                                 5   Paragraph 44 of the FAC, and on this basis denies said averments.

                                                 6           45.     The County is without sufficient information to admit or deny the averments contained in

                                                 7   Paragraph 45 of the FAC, and on this basis denies said averments.

                                                 8           46.     The County is without sufficient information to admit or deny the averments contained in

                                                 9   Paragraph 46 of the FAC, and on this basis denies said averments.

                                                10           47.     The County is without sufficient information to admit or deny the averments contained in
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   Paragraph 47 of the FAC, and on this basis denies said averments.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           48.     The County is without sufficient information to admit or deny the averments contained in

                                                13   Paragraph 48 of the FAC, and on this basis denies said averments.
               LOZANO SMITH




                                                14           49.     The County is without sufficient information to admit or deny the averments contained in

                                                15   Paragraph 49 of the FAC, and on this basis denies said averments.

                                                16           50.     The County is without sufficient information to admit or deny the averments contained in

                                                17   Paragraph 50 of the FAC, and on this basis denies said averments.

                                                18           51.     The County is without sufficient information to admit or deny the averments contained in

                                                19   Paragraph 51 of the FAC, and on this basis denies said averments.

                                                20           52.     The County is without sufficient information to admit or deny the averments contained in

                                                21   Paragraph 52 of the FAC, and on this basis denies said averments.

                                                22           53.     The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 53 of the FAC, and on this basis denies said averments.

                                                24           54.     The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 54 of the FAC, and on this basis denies said averments.

                                                26           55.     The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 55 of the FAC, and on this basis denies said averments.

                                                28           56.      The County is without sufficient information to admit or deny the averments contained in
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                     5 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 6 of 17



                                                 1   Paragraph 56 of the FAC, and on this basis denies said averments.

                                                 2           57.     The County is without sufficient information to admit or deny the averments contained in

                                                 3   Paragraph 57 of the FAC, and on this basis denies said averments.

                                                 4           58.     The County is without sufficient information to admit or deny the averments contained in

                                                 5   Paragraph 58 of the FAC, and on this basis denies said averments.

                                                 6           59.     The County is without sufficient information to admit or deny the averments contained in

                                                 7   Paragraph 59 of the FAC, and on this basis denies said averments.

                                                 8           60.     The County is without sufficient information to admit or deny the averments contained in

                                                 9   Paragraph 60 of the FAC, and on this basis denies said averments.

                                                10           61.     The County is without sufficient information to admit or deny the averments contained in
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   Paragraph 61 of the FAC, and on this basis denies said averments.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           62.     The County is without sufficient information to admit or deny the averments contained in

                                                13   Paragraph 62 of the FAC, and on this basis denies said averments.
               LOZANO SMITH




                                                14           63.     The County is without sufficient information to admit or deny the averments contained in

                                                15   Paragraph 63 of the FAC, and on this basis denies said averments.

                                                16           64.     The County is without sufficient information to admit or deny the averments contained in

                                                17   Paragraph 64 of the FAC, and on this basis denies said averments.

                                                18           65.     The County is without sufficient information to admit or deny the averments contained in

                                                19   Paragraph 65 of the FAC, and on this basis denies said averments.

                                                20           66.     The County is without sufficient information to admit or deny the averments contained in

                                                21   Paragraph 66 of the FAC, and on this basis denies said averments.

                                                22           67.     The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 67 of the FAC, and on this basis denies said averments.

                                                24           68.     The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 68 of the FAC, and on this basis denies said averments.

                                                26           69.     The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 69 of the FAC, and on this basis denies said averments.

                                                28           70.      The County is without sufficient information to admit or deny the averments contained in
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                     6 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 7 of 17



                                                 1   Paragraph 70 of the FAC, and on this basis denies said averments.

                                                 2           71.     The County is without sufficient information to admit or deny the averments contained in

                                                 3   Paragraph 71 of the FAC, and on this basis denies said averments.

                                                 4           72.     The County is without sufficient information to admit or deny the averments contained in

                                                 5   Paragraph 72 of the FAC, and on this basis denies said averments.

                                                 6           73.     The County is without sufficient information to admit or deny the averments contained in

                                                 7   Paragraph 73 of the FAC, and on this basis denies said averments.

                                                 8           74.     The County is without sufficient information to admit or deny the averments contained in

                                                 9   Paragraph 74 of the FAC, and on this basis denies said averments.

                                                10           75.     The County is without sufficient information to admit or deny the averments contained in
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   Paragraph 75 of the FAC, and on this basis denies said averments.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           76.     The County is without sufficient information to admit or deny the averments contained in

                                                13   Paragraph 76 of the FAC, and on this basis denies said averments.
               LOZANO SMITH




                                                14           77.     The County is without sufficient information to admit or deny the averments contained in

                                                15   Paragraph 77 of the FAC, and on this basis denies said averments.

                                                16           78.     The County is without sufficient information to admit or deny the averments contained in

                                                17   Paragraph 78 of the FAC, and on this basis denies said averments.

                                                18           79.     The County is without sufficient information to admit or deny the averments contained in

                                                19   Paragraph 79 of the FAC, and on this basis denies said averments.

                                                20           80.     The County is without sufficient information to admit or deny the averments contained in

                                                21   Paragraph 80 of the FAC, and on this basis denies said averments.

                                                22           81.     The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 81 of the FAC, and on this basis denies said averments.

                                                24           82.     The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 82 of the FAC, and on this basis denies said averments.

                                                26           83.     The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 83 of the FAC, and on this basis denies said averments.

                                                28   ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                 7 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 8 of 17



                                                 1           84.     The County is without sufficient information to admit or deny the averments contained in

                                                 2   Paragraph 84 of the FAC, and on this basis denies said averments.

                                                 3           85.     The County is without sufficient information to admit or deny the averments contained in

                                                 4   Paragraph 85 of the FAC, and on this basis denies said averments.

                                                 5           86.     The County is without sufficient information to admit or deny the averments contained in

                                                 6   Paragraph 86 of the FAC, and on this basis denies said averments.

                                                 7           87.     The County admits the averments contained in Paragraph 87 of the FAC.

                                                 8           88.     The County is without sufficient information to admit or deny the averments contained in

                                                 9   Paragraph 88 of the FAC, and on this basis denies said averments.

                                                10           89.     The County is without sufficient information to admit or deny the averments contained in
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   Paragraph 89 of the FAC, and on this basis denies said averments.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           90.     The County is without sufficient information to admit or deny the averments contained in

                                                13   Paragraph 90 of the FAC, and on this basis denies said averments.
               LOZANO SMITH




                                                14           91.     The County is without sufficient information to admit or deny the averments contained in

                                                15   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                16           92.     The County is without sufficient information to admit or deny the averments contained in

                                                17   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                18           93.     The County is without sufficient information to admit or deny the averments contained in

                                                19   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                20           94.     The County is without sufficient information to admit or deny the averments contained in

                                                21   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                22           95.     The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                24           96.     The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                26           97.     The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                28           98.      The County is without sufficient information to admit or deny the averments contained in
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                     8 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 9 of 17



                                                 1   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                 2           99.     The County is without sufficient information to admit or deny the averments contained in

                                                 3   Paragraph 90 of the FAC, and on this basis denies said averments.

                                                 4           100.    The County is without sufficient information to admit or deny the averments contained in

                                                 5   Paragraph 100 of the FAC, and on this basis denies said averments.

                                                 6           101.    The County is without sufficient information to admit or deny the averments contained in

                                                 7   Paragraph 101 of the FAC, and on this basis denies said averments.

                                                 8           102.    The County alleges that Paragraph 102 of the FAC contains a statement of law to which

                                                 9   no response is required.

                                                10           103.    The County alleges that Paragraph 103 of the FAC contains a statement of law to which
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   no response is required.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           104.    The County alleges that Paragraph 104 of the FAC contains a statement of law to which

                                                13   no response is required.
               LOZANO SMITH




                                                14           105.    The County alleges that Paragraph 105 of the FAC contains a statement of law to which

                                                15   no response is required.

                                                16           106.    The County alleges that Paragraph 106 of the FAC contains a statement of law to which

                                                17   no response is required.

                                                18           107.    The County alleges that Paragraph 107 of the FAC contains a statement of law to which

                                                19   no response is required.

                                                20           108.    The County alleges that Paragraph 108 of the FAC contains a statement of law to which

                                                21   no response is required.

                                                22           109.    The County alleges that Paragraph 109 of the FAC contains a statement of law to which

                                                23   no response is required.

                                                24           110.    The County alleges that Paragraph 110 of the FAC contains a statement of law to which

                                                25   no response is required.

                                                26           111.    The County alleges that Paragraph 111 of the FAC contains a statement of law to which

                                                27   no response is required.

                                                28           112. The County alleges that Paragraph 112 of the FAC contains a statement of law to which
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                 9 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                Case No. 1:20-cv-00706-DAD-EPG
                                                          Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 10 of 17



                                                 1   no response is required.

                                                 2           113.    The County alleges that Paragraph 113 of the FAC contains a statement of law to which

                                                 3   no response is required.

                                                 4           114.    The County alleges that Paragraph 114 of the FAC contains a statement of law to which

                                                 5   no response is required.

                                                 6           115.    The County alleges that Paragraph 115 of the FAC contains a statement of law to which

                                                 7   no response is required.

                                                 8           116.    The County alleges that Paragraph 116 of the FAC contains a statement of law to which

                                                 9   no response is required.

                                                10           117.    The County alleges that Paragraph 117 of the FAC contains a statement of law to which
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   no response is required.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           118.    The County alleges that Paragraph 118 of the FAC contains a statement of law to which

                                                13   no response is required.
               LOZANO SMITH




                                                14           119.    The County alleges that Paragraph 119 of the FAC contains a statement of law to which

                                                15   no response is required.

                                                16           120.    The County alleges that Paragraph 120 of the FAC contains a statement of law to which

                                                17   no response is required.

                                                18           121.    The County alleges that Paragraph 121 of the FAC contains a statement of law to which

                                                19   no response is required.

                                                20           122.    The County alleges that Paragraph 122 of the FAC contains a statement of law to which

                                                21   no response is required.

                                                22           123.    The County alleges that Paragraph 123 of the FAC contains a statement of law to which

                                                23   no response is required.

                                                24           124.    The County alleges that Paragraph 124 of the FAC contains a statement of law to which

                                                25   no response is required.

                                                26           125.    The County alleges that Paragraph 125 of the FAC contains a statement of law to which

                                                27   no response is required.

                                                28           126. The County alleges that Paragraph 126 of the FAC contains a statement of law to which
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                 10 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                Case No. 1:20-cv-00706-DAD-EPG
                                                          Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 11 of 17



                                                 1   no response is required.

                                                 2           127.    The County alleges that Paragraph 127 of the FAC contains a statement of law to which

                                                 3   no response is required.

                                                 4           128.    The County alleges that Paragraph 128 of the FAC contains a statement of law to which

                                                 5   no response is required.

                                                 6           129.    The County alleges that Paragraph 129 of the FAC contains a statement of law to which

                                                 7   no response is required.

                                                 8           130.    The County alleges that Paragraph 130 of the FAC contains a statement of law to which

                                                 9   no response is required.

                                                10           131.    The County alleges that Paragraph 131 of the FAC contains a statement of law to which
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11   no response is required.
      Tel 559-431-5600 Fax 559-261-9366




                                                12           132.    The County alleges that Paragraph 132 of the FAC contains a statement of law to which

                                                13   no response is required.
               LOZANO SMITH




                                                14           133.    The County alleges that Paragraph 133 of the FAC contains a statement of law to which

                                                15   no response is required.

                                                16           134.    The County alleges that Paragraph 134 of the FAC contains a statement of law to which

                                                17   no response is required.

                                                18           135.    The County alleges that Paragraph 135 of the FAC contains a statement of law to which

                                                19   no response is required.

                                                20           136.    The County alleges that Paragraph 136 of the FAC contains a statement of law to which

                                                21   no response is required.

                                                22           137.    The County is without sufficient information to admit or deny the averments contained in

                                                23   Paragraph 137 of the FAC, and on this basis denies said averments.

                                                24           138.    The County is without sufficient information to admit or deny the averments contained in

                                                25   Paragraph 138 of the FAC, and on this basis denies said averments.

                                                26           139.    The County is without sufficient information to admit or deny the averments contained in

                                                27   Paragraph 139 of the FAC, and on this basis denies said averments.

                                                28   ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                 11 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                Case No. 1:20-cv-00706-DAD-EPG
                                                          Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 12 of 17



                                                 1           140.    The County is without sufficient information to admit or deny the averments contained in

                                                 2   Paragraph 140 of the FAC, and on this basis denies said averments.

                                                 3           141.    The County is without sufficient information to admit or deny the averments contained in

                                                 4   Paragraph 141 of the FAC, and on this basis denies said averments.

                                                 5           142.    The County is without sufficient information to admit or deny the averments contained in

                                                 6   Paragraph 142 of the FAC, and on this basis denies said averments.

                                                 7           143.    The County is without sufficient information to admit or deny the averments contained in

                                                 8   Paragraph 143 of the FAC, and on this basis denies said averments.

                                                 9           144.    The County is without sufficient information to admit or deny the averments contained in

                                                10   Paragraph 144 of the FAC, and on this basis denies said averments.
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11           145.    The County is without sufficient information to admit or deny the averments contained in
      Tel 559-431-5600 Fax 559-261-9366




                                                12   Paragraph 145 of the FAC, and on this basis denies said averments.

                                                13           146.    The County is without sufficient information to admit or deny the averments contained in
               LOZANO SMITH




                                                14   Paragraph 146 of the FAC, and on this basis denies said averments.

                                                15           147.    The County is without sufficient information to admit or deny the averments contained in

                                                16   Paragraph 147 of the FAC, and on this basis denies said averments.

                                                17           148.    The County is without sufficient information to admit or deny the averments contained in

                                                18   Paragraph 148 of the FAC, and on this basis denies said averments.

                                                19           149.    The County is without sufficient information to admit or deny the averments contained in

                                                20   Paragraph 149 of the FAC, and on this basis denies said averments.

                                                21           150.    The County is without sufficient information to admit or deny the averments contained in

                                                22   Paragraph 150 of the FAC, and on this basis denies said averments.

                                                23           151.    The County is without sufficient information to admit or deny the averments contained in

                                                24   Paragraph 151 of the FAC, and on this basis denies said averments.

                                                25           152.    The County is without sufficient information to admit or deny the averments contained in

                                                26   Paragraph 152 of the FAC, and on this basis denies said averments.

                                                27           153.    The County is without sufficient information to admit or deny the averments contained in

                                                28   Paragraph 153 of the FAC, and on this basis denies said averments.
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                   12   Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                          Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 13 of 17



                                                 1           154.    The County is without sufficient information to admit or deny the averments contained in

                                                 2   Paragraph 154 of the FAC, and on this basis denies said averments.

                                                 3           155.    The County is without sufficient information to admit or deny the averments contained in

                                                 4   Paragraph 145 of the FAC, and on this basis denies said averments.

                                                 5           156.    The County is without sufficient information to admit or deny the averments contained in

                                                 6   Paragraph 156 of the FAC, and on this basis denies said averments.

                                                 7           157.    The County is without sufficient information to admit or deny the averments contained in

                                                 8   Paragraph 157 of the FAC, and on this basis denies said averments.

                                                 9           158.    The County is without sufficient information to admit or deny the averments contained in

                                                10   Paragraph 158 of the FAC, and on this basis denies said averments.
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11           159.    The County is without sufficient information to admit or deny the averments contained in
      Tel 559-431-5600 Fax 559-261-9366




                                                12   Paragraph 159 of the FAC, and on this basis denies said averments.

                                                13           160.    The County is without sufficient information to admit or deny the averments contained in
               LOZANO SMITH




                                                14   Paragraph 160 of the FAC, and on this basis denies said averments.

                                                15           141.    The County is without sufficient information to admit or deny the averments contained in

                                                16   Paragraph 161 of the FAC, and on this basis denies said averments.

                                                17           142.    The County is without sufficient information to admit or deny the averments contained in

                                                18   Paragraph 162 of the FAC, and on this basis denies said averments.

                                                19           163.    The County is without sufficient information to admit or deny the averments contained in

                                                20   Paragraph 163 of the FAC, and on this basis denies said averments.

                                                21           164.    The County is without sufficient information to admit or deny the averments contained in

                                                22   Paragraph 164 of the FAC, and on this basis denies said averments.

                                                23           165.    The County is without sufficient information to admit or deny the averments contained in

                                                24   Paragraph 165 of the FAC, and on this basis denies said averments.

                                                25           166.    The County is without sufficient information to admit or deny the averments contained in

                                                26   Paragraph 166 of the FAC, and on this basis denies said averments.

                                                27           167.    The County is without sufficient information to admit or deny the averments contained in

                                                28   Paragraph 167 of the FAC, and on this basis denies said averments.
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                   13   Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                          Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 14 of 17



                                                 1           168.    The County is without sufficient information to admit or deny the averments contained in

                                                 2   Paragraph 168 of the FAC, and on this basis denies said averments.

                                                 3           169.    The County is without sufficient information to admit or deny the averments contained in

                                                 4   Paragraph 169 of the FAC, and on this basis denies said averments.

                                                 5           170.    The County is without sufficient information to admit or deny the averments contained in

                                                 6   Paragraph 170 of the FAC, and on this basis denies said averments.

                                                 7           171.    The County is without sufficient information to admit or deny the averments contained in

                                                 8   Paragraph 171 of the FAC, and on this basis denies said averments.

                                                 9           172.    The County is without sufficient information to admit or deny the averments contained in

                                                10   Paragraph 172 of the FAC, and on this basis denies said averments.
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11           173.    The County is without sufficient information to admit or deny the averments contained in
      Tel 559-431-5600 Fax 559-261-9366




                                                12   Paragraph 173 of the FAC, and on this basis denies said averments.

                                                13           174.    The County is without sufficient information to admit or deny the averments contained in
               LOZANO SMITH




                                                14   Paragraph 174 of the FAC, and on this basis denies said averments.

                                                15           175.    The County is without sufficient information to admit or deny the averments contained in

                                                16   Paragraph 175 of the FAC, and on this basis denies said averments.

                                                17           176.    The County is without sufficient information to admit or deny the averments contained in

                                                18   Paragraph 176 of the FAC, and on this basis denies said averments.

                                                19           177.    The County is without sufficient information to admit or deny the averments contained in

                                                20   Paragraph 177 of the FAC, and on this basis denies said averments.

                                                21           178.    The County is without sufficient information to admit or deny the averments contained in

                                                22   Paragraph 178 of the FAC, and on this basis denies said averments.

                                                23           179.    The County is without sufficient information to admit or deny the averments contained in

                                                24   Paragraph 179 of the FAC, and on this basis denies said averments.

                                                25           180.    The County is without sufficient information to admit or deny the averments contained in

                                                26   Paragraph 180 of the FAC, and on this basis denies said averments.

                                                27           181.    The County is without sufficient information to admit or deny the averments contained in

                                                28   Paragraph 181 of the FAC, and on this basis denies said averments.
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                   14   Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                    Case No. 1:20-cv-00706-DAD-EPG
                                                          Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 15 of 17



                                                 1                                   RESPONSE TO PRAYER FOR RELIEF

                                                 2           The County denies that Plaintiffs are entitled to any of the relief that they seek in their Prayer for

                                                 3   Relief, or any relief whatsoever.

                                                 4                                           AFFIRMATIVE DEFENSES

                                                 5                                       FIRST AFFIRMATIVE DEFENSE

                                                 6                                             (Failure to State a Claim)

                                                 7           As for a First Affirmative Defense, the County alleges that the FAC fails to state facts constituting

                                                 8   a claim for relief under federal law.

                                                 9                                       SECOND AFFIRMATIVE DEFENSE

                                                10                                              (Statute of Limitations)
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11           As for a Second Affirmative Defense, the County alleges that the FAC, either in whole or in part,
      Tel 559-431-5600 Fax 559-261-9366




                                                12   is barred by the applicable statute of limitations.

                                                13                                       THIRD AFFIRMATIVE DEFENSE
               LOZANO SMITH




                                                14                                  (Failure to Exhaust Administrative Remedies)

                                                15           As for a Third Affirmative Defense, the County alleges that Plaintiffs have failed to exhaust the

                                                16   required administrative remedies necessary in order to prevail upon any of the causes of action alleged in

                                                17   the FAC.

                                                18                                           RESERVATION OF RIGHT

                                                19           Defendants reserve the right to assert additional affirmative defenses should they become aware

                                                20   of any such additional defenses during the course of discovery in this action.

                                                21   //

                                                22   //

                                                23   //

                                                24   //

                                                25   //

                                                26   //

                                                27   //

                                                28   //
                                                     ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                      15   Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                       Case No. 1:20-cv-00706-DAD-EPG
                                                           Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 16 of 17



                                                 1                                              PRAYER FOR RELIEF

                                                 2   WHEREFORE, the County prays for judgment as follows:

                                                 3            1.       That Plaintiffs take nothing by reason of their FAC, and that judgment be entered in favor

                                                 4                     of the County and the defendants.

                                                 5            2.       That the County be awarded costs, including attorney fees, if appropriate.

                                                 6            3.       That the County be awarded such other and further relief as the Court deems just and

                                                 7                     proper.

                                                 8

                                                 9    Dated: June 14, 2021                                LOZANO SMITH

                                                10
                                                                                                                /s/ Michael Linden
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11                                                        MICHAEL R. LINDEN
                                                                                                          Deputy County Counsel
      Tel 559-431-5600 Fax 559-261-9366




                                                12                                                        County of Madera
                                                13
               LOZANO SMITH




                                                14   J:\wdocs\01247\001\PLD\00879388.DOC


                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28   ____________________________________________________________________________________________________
                                                     Answer to First Amended Complaint                 16 Ctr. for Bio. Diversity, et al. v. U.S. Bureau of Rec., et al.
                                                                                                                                Case No. 1:20-cv-00706-DAD-EPG
                                                     Case 1:20-cv-00706-DAD-EPG Document 59 Filed 06/14/21 Page 17 of 17



                                                 1

                                                 2

                                                 3

                                                 4

                                                 5

                                                 6

                                                 7

                                                 8

                                                 9

                                                10
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                11
      Tel 559-431-5600 Fax 559-261-9366




                                                12

                                                13
               LOZANO SMITH




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27
                                                                                        17
                                                28
